DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/189,510, filed on 4/27/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “normal value” in claim 13, line 6, is a relative term which renders the claim indefinite. The term “normal value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “abnormal value” in claim 13, line 7, is a relative term which renders the claim indefinite. The term “abnormal value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites “when the sensed value sensed by the liquid level sensor is determined as being the normal value after the driving of the heating device, interrupting the driving of the heating device” in lines 11-12.  This appears to mean that the interruption of the driving is in response to a determination that the sensed value is a normal value.  However, the specification does not disclose that the interruption of the driving is in response to a determination that the sensed value is a normal value.  Instead, the specification discloses that interruption of driving (steps S109 or S111) is in response to a determination of a high temperature (step S108 - Yes) or if a count time is satisfied (step S111 - Yes).  Therefore, there is a conflict between the specification and the claim.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. See MPEP 2173.03 and In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).
Claims 14-18 depend on claim 13 and are rejected for inheriting the same problems.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 11,009,384.

As for claim 13, U.S. Patent 11,009,384 claims a method for monitoring a liquid level of a liquid storage tank for a vehicle, the method comprising (Claim 12):
sensing, by a liquid level sensor in which an electromotive force amplification layer is coated on one surface of an electrode, the liquid level of a liquid in a state in which the liquid level sensor is installed inside or outside the liquid storage tank (Claim 12);
determining whether a sensed value sensed by the liquid level sensor is a normal value for sensing the liquid level of the liquid in a liquid state or an abnormal value for sensing the liquid level of the liquid in a frozen state (Claim 12);
when the sensed value sensed by the liquid level sensor is determined as being the abnormal value, driving, by a controller, a heating device for resolving a freezing of the liquid (Claim 12); and
when the sensed value sensed by the liquid level sensor is determined as being the normal value after the driving of the heating device, interrupting the driving of the heating device (Claim 12).

As for claim 14, U.S. Patent 11,009,384 claims wherein the liquid level sensor determines the normal value and the abnormal value on the basis of a difference in permittivity between the liquid and ice (Claim 13).

As for claim 15, U.S. Patent 11,009,384 claims:
before the driving of the heating device, determining, by the controller, whether a current ambient temperature received from an ambient temperature sensor is a low temperature sufficient to cause the freezing of the liquid (Claim 14).

As for claim 16, U.S. Patent 11,009,384 claims:
counting, by the controller, the number of times that the current ambient temperature received from the ambient temperature sensor is determined as being a high temperature insufficient to cause the freezing of the liquid (Claim 15); and
when the counted number of count times is greater than or equal to a reference value, outputting a failure code of the liquid level sensor (Claim 15).

As for claim 17, U.S. Patent 11,009,384 claims:
before the interrupting of the driving of the heating device, applying, by the controller, a high frequency to the electrode of the liquid level sensor (Claim 16).

As for claim 18, U.S. Patent 11,009,384 claims:
when the high frequency is applied, absorbing, by a carbon micro coil (CMC) included in the electromotive force amplification layer of the liquid level sensor, the high frequency, converting the absorbed high frequency into thermal energy, and generating heat (Claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2017/0184436 by Aigner (“Aigner”) is cited for all that it disclosed including  a method that includes determining a liquid level, determining if a liquid has become frozen and heating the frozen liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853